Title: From Benjamin Franklin to Lafayette: Extract, 24 July 1782
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Passy, July 24, 1782.
 … In answer to your questions, Mr. Oswald is doing nothing, having neither powers nor instructions; and being tired of doing nothing, has dispatched a courier requesting leave to return. He has I believe received no letters since I saw you, from Lord Shelburne, Mr. Grenville’s return hither is I think doubtful, as he was particularly connected in friendship with Mr. Fox; but if he stays I suppose some other will be sent, for I do not yet see sufficient reason to think they would abandon the negociation, though from some appearances I imagine they are more intent upon dividing us, than upon making a general peace. I have heard nothing farther from Mr. Laurens, nor received any paper from him respecting Lord Cornwallis. And since that General’s letter written after the battle of Camden, and ordering not only the confiscation of rebels’ estates, but the hanging of prisoners, has been made public, I should not wonder if the Congress were to disallow our absolution of his parole, and recall him to America. With everlasting esteem and respect, I am, dear Sir, yours most affectionately,
B.F.
